DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 3 June 2021 is acknowledged.

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, the instant claims attempt to define the active material in terms of an XRD result by comparing intensities of various peaks which are recited as being “in the vicinity” of a particular angle.  However, the claim does neither provide the conditions under which the spectrum is obtained nor the method of calculation of the intensities, neither explicitly nor by reference to the description. There is no single conventional method by which the intensity parameters can be measured definitely. Moreover, the different methods for measuring this parameter do not yield the same result. The explanations in the description at paragraph [0100] are not complete and do not specify all experimental conditions and setup which are essential for obtaining results in a consistent manner.
XRD is generally a qualitative technique and only under certain specific conditions, peaks can be identified and measured in a reproducible and consistent manner. To use XRD spectra in a quantitative manner, the skilled person needs more information than found in the description. In particular, there are several methods for measuring peak intensity, which, for instance can be understood as either a peak height or a peak area (i.e. integrating the area of the peak, counting more than just the highest point). For instance, in case peak intensities are measured in area units, there are several methods by which the area under a peak curve is determined as a curve has to be fitted to the data points, the limits of the peak have to be defined and an area calculation, integration method has to be chosen.  The instant claims and specification fail to prescribe which method of counting is required or performed.
Furthermore, the peaks are said to be in the vicinity of 43° and 41° to 42.5°, respectively but as the expression "in the vicinity" leaves room for interpretation, a peak at 42.7°-42.8° can be seen as either one or both the first or the second peak. Thus, a compound whose composition is described by Formula (I) and having a XRD spectrum exhibiting a peak at 42.7°- 42.8° cannot be meaningfully compared with claim 1 to find out whether it falls within or outside the scope of the claim. In general, 
As the determination methods of the peak intensity ratio parameter are not clear enough for the person of ordinary skill in the art at the time the invention was filed, the Examiner has taken the position that the instant claims are indefinite.  These claim limitations have been given the broadest reasonable interpretation based on what is commonly understood in the characterization of materials by XRD testing art for the purpose of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub 2016/0293945 cited in IDS).
In regard to claims 1-5, Hu et al. teaches a sodium ion secondary battery including an electrode comprising a layered electrode active material (paragraph [0008-0013]) comprising: a composite metal oxide, wherein the composite metal oxide is represented by Formula (1), NaxCuiFejMnkMyO2+β, where M is an element that is doped for replacing the transition metals, and is specifically may include Ni2+ and Si4+ and y has a particular value which allows for a Ni and Si content greater than 0 (the Examiner notes that component M1r of the claim is not positively required as r may be 0), some specific examples have an XRD pattern as shown in figure 1 with a peak in the vicinity of 42 degrees, with a substantially smaller .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaki et al. (USP 7,794,879) newly cited, teaches a similar sodium ion secondary battery with an active material investigated by XRD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723